 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnogo Corporation and Local 810, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America Cases 29-CA-6502, 29-CA-6522, 29-CA-7081, 29-CA-7207, 29-CA-7360, and 29-RC-456219 September 1984SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 July 1982 the National Labor RelationsBoard issued its Decision and Order in this pro-ceeding 1 finding that the Respondent had violatedSection 8(a)(1), (3), and (5) of the National LaborRelations Act The Board inter alia ordered theRespondent, pursuant to NLRB v Gzssel Packing,2to recognize and bargain with the Union on thebasis of authorization cards obtained by the Unionby 14 June 1979 from 52 of the 101 employees inthe bargaining unit Thereafter, on 10 November1982 the Respondent filed a motion to reopenrecord to adduce evidence showing that the bar-gaining unit had since been reduced to 52 employ-ees which included only 20 of the original 101 em-ployees and 7 of these who had signed union au-thorization cards It argued for a new election inlieu of a Gissel bargaining order 3 On 4 March 1983the Board denied the Respondent's motion1 262 NLRB 13465 395 U S 575 (1969)5 The Union lost the 20 July 1979 election (in Case 29-RC-4562) by a68 to 21 vote with 14 nondeterminative challenged ballotsThereafter, on 3 February 1984 the Court of Ap-peals for the Second Circuit issued its decision4 en-forcing the Board's decision regarding the 8(a)(1)and (3) violations but denying enforcement of theGzssel bargaining orderOn 4 June 1984 the Board invited the parties tothis proceeding to file statements of position withrespect to the Board's contemplated direction of anew election The Respondent and the Union filedstatements of position with the BoardThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board, having considered the statements ofposition, has decided to direct a second election inCase 29-RC-4562 5ORDERIt is ordered that the bargaining order issued inCases 29-CA-6502, 29-CA-6522, 29-CA-7081, 29-CA-7207, and 29-CA-7360 be vacatedIT IS FURTHER ORDERED that Case 29-RC-4562be reopened and remanded to the Regional Direc-tor for Region 29 for the purpose of conducting asecond election pursuant to the direction below[Direction of second election omitted from publi-cation]4 727 F 2d 555 In rejecting the Respondent s claim that no election should now beconducted, we note inter aim, that a second election was clearly contemplated in the court's decision itself, 727 F 2d at 60 We also reject theUnion s argument that it is entitled to access to the plant to meet withunit members and to be present whenever the Respondent has a meetingto discuss matters dealing with unionization272 NLRB No 29